Name: Commission Regulation (EEC) No 2389/92 of 14 August 1992 amending Regulation (EEC) No 2203/92 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/10 Official Journal of the European Communities 15. 8 . 92 COMMISSION REGULATION (EEC) No 2389/92 of 14 August 1992 amending Regulation (EEC) No 2203/92 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 11 (2) thereof, Whereas Commission Regulation (EEC) No 2203/92 (*) set the funds on cereal and rice sector products supplied as Community or national food aid ; whereas a refund should be set on broken rice in order to permit execution of food aid operations during the month of August ; whereas the said Regulation should therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2203/92 a refund of ECU 150 per tonne is entered against product code 1006 40 00 000 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to operations carried out during August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 73, 19. 3. 1992, p. 7. M OJ No L 218, 1 . 8 . 1992, p. 31 .